Citation Nr: 0720443	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-07 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1971, from January 1991 to July 1991, and from 
October 2001 to September 2002, with additional time in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from January and April 2003 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a low back disability, 
bilateral knee disabilities, and heart disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

It does not appear that complete service medical records 
pertaining to the veteran's first period of active service, 
from January 1967 to December 1971, have been associated with 
the claims file.  As the file appears to be incomplete, a 
remand is necessary in order to make every effort to assist 
the veteran in obtaining information necessary to 
substantiate his claims.  See 38 C.F.R. § 3.159(c)(2); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Here, 
the veteran's service medical records reflect treatment 
associated with numerous complaints of low back and knee 
pain.  Post-service clinical records demonstrate treatment 
for knee pain, including for internal derangement of the left 
knee, and facet asymmetry at the lumbosacral junction.  A VA 
examiner has not yet had the opportunity to review the 
veteran's claims file and make a determination as to whether 
the veteran's complaints of low back and knee pain are 
related to his in-service complaints.  Accordingly, the 
relationship between the in-service complaints and the 
current diagnoses remains unclear to the Board.  As such 
relationship is unclear, the Board finds that a remand for an 
examination and etiological opinion is in order.

Similarly, the Board finds that a remand for an examination 
and etiological opinion is in order with respect to the 
veteran's claim for service connection for heart disease.  
The veteran's service medical records demonstrate that he was 
initially diagnosed with coronary artery disease in March 
1997.  Subsequent dated service medical records show that he 
was placed on limited profile as a result of his heart 
disease.  His service medical records also show that the 
veteran was medically discharged from service in September 
2002, after a Medical Evaluation Board found that his 
coronary artery disease had worsened to the point that he was 
no longer fit for service.  Because a VA examiner has not yet 
had the opportunity to review the veteran's claims file and 
make a determination as to whether the veteran's coronary 
artery disease was incurred in or aggravated by his active 
service, the Board finds that a remand for an examination and 
etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all 
service medical records from the 
veteran's period of service from 
January 1967 to December 1971.  If 
necessary, a search should be conducted 
for the records from alternate sources.  
If the veteran's service medical 
records cannot be located, attempt to 
reconstruct the veteran's records.  In 
this regard, the veteran should be 
requested to submit copies of all the 
service medical records he has in his 
possession.  All efforts to obtain the 
records should be fully documented, and 
a negative response must be provided if 
the records cannot be located.

2.  After obtaining the veteran's 
service medical records, schedule the 
veteran for an orthopedic examination 
in order to ascertain the nature and 
etiology of his bilateral knee and low 
back disabilities.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the report of 
examination must reflect that the file 
was reviewed.  All indicated tests and 
studies should be conducted.  The 
examiner should specifically opine as 
to whether the veteran's low back, and 
right and left knee pain may be 
attributed to his in-service 
complaints.  If the examiner determines 
that any of these disabilities pre-
existed his active service, the 
examiner should additionally opine as 
to whether these disabilities were 
aggravated by his service.  The 
rationale for all opinions must be 
provided.

3.  After obtaining the veteran's 
service medical records, schedule the 
veteran for a VA examination for the 
purpose of ascertaining whether the 
veteran's coronary artery disease is 
related to his period of active 
service.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the 
veteran's coronary artery disease is 
related to his period of active 
service.  
The examiner additionally should 
specifically comment as to whether 
there is a 50 percent probability or 
greater that any pre-existing coronary 
artery disease was permanently worsened 
or aggravated as a result of the 
veteran's active service.  The examiner 
should provide the rationale for the 
opinions provided.  

4.  Then, readjudicate the veteran's 
claims for service connection for a low 
back disability, right and left knee 
disabilities, and heart disease.  If 
any decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



